                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
WALTER A. TORMASI,                        :
                                          :
            Petitioner,                   :   Civ. No. 18-16340 (FLW)
                                          :
      v.                                  :
                                          :
BRUCE DAVIS et al.,                       :   MEMORANDUM AND ORDER
                                          :
            Respondents.                  :
_________________________________________ :


       Petitioner pro se, Walter A. Tormasi (“Petitioner”), a state prisoner presently incarcerated

at New Jersey State Prison, in Trenton, New Jersey, seeks to bring a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254. (See ECF No. 1.) On January 17, 2019, the Court

screened the Petition under Rule 4 of the Rules Governing § 2254 Cases and concluded that

preliminary dismissal was not warranted. (ECF No. 3.) The Court concurrently granted a

motion by Petitioner for a protective stay of the case pending his exhaustion of remedies before

the state courts. (See ECF Nos. 2 & 3.) Petitioner has now notified the Court that his state-court

remedies are exhausted and this proceeding is ripe for reopening. (ECF Nos. 4 & 5.)

       Accordingly, IT IS, on this 30th day of May 2019,

       ORDERED that the Clerk of the Court shall REOPEN this proceeding; and it is further

       ORDERED that the Clerk of the Court shall serve, pursuant to Rule 4 of the Rules

Governing § 2254 Cases, a Notice of Electronic Filing of this Order on the State of New Jersey,

Department of Law & Public Safety, Division of Criminal Justice, Appellate Bureau (“the

Bureau”), in accordance with the Memorandum of Understanding between this Court and the

Bureau; and it is further
          ORDERED also in accordance with the Memorandum of Understanding, that if the

Bureau intends to refer the action to a county prosecutor’s office, the Bureau will use its best

efforts to upload to CM/ECF a “referral letter” indicating the name of that office within fourteen

(14) calendar days from the date of this Order; and it is further

          ORDERED that where the Petition (ECF No. 1) appears to be untimely under the

Antiterrorism and Effective Death Penalty Act of 1996, within forty-five (45) days of the date

this Order is filed, Respondents may file a motion to dismiss the Petition on timeliness grounds

only, provided that the motion (1) attaches exhibits that evince all relevant state-court filing

dates, (2) contains legal argument discussing pertinent timeliness law, and (3) demonstrates that

an answer to the merits of the Petition is unnecessary; and it is further

          ORDERED that if a motion to dismiss is filed, Petitioner shall have thirty (30) days to

file an opposition brief, in which Petitioner may argue any bases for statutory and/or equitable

tolling, and to which Petitioner may attach any relevant exhibits; and it is further

          ORDERED that if Petitioner files an opposition, Respondents shall have ten (10) days to

file a reply brief; and it is further

          ORDERED that if the motion to dismiss is subsequently denied, the Court will then

direct Respondents to file a full and complete answer to all claims; and it is further

          ORDERED that if Respondents do not file a motion to dismiss the Petition, Respondents

shall file a full and complete answer to all claims asserted in the Petition within forty-five (45)

days of the entry of this Order; and it is further

          ORDERED that Respondents’ answer shall respond to each factual and legal allegation

of the Petition, in accordance with Rule 5(b) of the Rules Governing § 2254 Cases; and it is

further



                                                     2
          ORDERED that Respondents’ answer shall address the merits of each claim raised in the

Petition by citing to relevant federal law; and it is further

          ORDERED that, in addition to addressing the merits of each claim, Respondents shall

raise by way of the answer any appropriate defenses that Respondents wish to have the Court

consider, including, but not limited to, exhaustion and procedural default, and also including,

with respect to the asserted defenses, relevant legal arguments with citations to appropriate

federal legal authority; all non-jurisdictional affirmative defenses subject to waiver not raised in

Respondents’ answer or at the earliest practicable moment thereafter may be deemed waived;

and it is further

          ORDERED that Respondents’ answer shall adhere to the requirements of Rule 5(c) and

(d) of the Rules Governing § 2254 Cases in providing the relevant state-court record of

proceedings, including any pro se filings; and it is further

          ORDERED that the answer shall contain an index of exhibits identifying each document

from the relevant state-court proceedings that is filed with the answer; and it is further

          ORDERED that Respondents shall electronically file the answer, the exhibits, and the list

of exhibits; and it is further

          ORDERED that all exhibits to the answer must be identified by a descriptive name

in the electronic filing entry, for example:

          “Exhibit #1 Transcript of [type of proceeding] held on XX/XX/XXXX” or

          “Exhibit #2 Opinion entered on XX/XX/XXXX by Judge YYYY”; and it is

further




                                                   3
          ORDERED that Petitioner may file and serve a reply to the answer within forty-five (45)

days after Respondents file the answer, see Rule 5(e) of Rules Governing § 2254 Cases; and it is

further

          ORDERED that, within seven (7) days after any change in Petitioner’s custody status, be

it release or otherwise, Respondents shall electronically file a written notice of the same with the

Clerk of the Court.




                                                              /s/ Freda L. Wolfson
                                                              FREDA L. WOLFSON
                                                              U.S. Chief District Judge




                                                 4
